An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

LINDA BRINKERHOFF, AN NO. 67846
INDIVIDUAL,
Appellant,  a L  S
vs. 3
BLUE STAR CAPITAL, LLC, A OCT 3 6 2015
NEVADA LIMITED LIABILITY ,
COMPANY, cLEhlifgéEsﬁﬁ-ghéagﬁgum

BY ‘
DEPU- CLER

Respondent.

   

ORDER DISMISSING APPEAL

Pursuant to the. stipulation af the parties, and cause
appearing, this appeal is dismissed. The parties shall bear their awn costs
and attorney fees. NRAP 4203).

It is so ORDERED.

CLERK 0}? ’l‘THE SUPREME COUR’I,‘
TRACIE K. UNDEMAN

BY: W131 M

cc: Hon. Gloria Sturman, District Judge
John Peﬁer Lee Ltd.
Hutchison & Steffen, LLC
Eighth District Court Clerk

SUPREME Scum
0F
NEVADA

CLERK’S ORDER
a mm W

15*31‘1‘W